Citation Nr: 1200350	
Decision Date: 01/05/12    Archive Date: 01/13/12

DOCKET NO.  07-32 529	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to an initial compensable evaluation for bilateral hearing loss.

2.  Entitlement to a higher evaluation for diabetes mellitus type II rated 20 percent disabling prior to March 31, 2010.

3.  Entitlement to a higher evaluation for diabetes mellitus type II rated 40 percent disabling after March 31, 2010.

3.  Entitlement to an initial evaluation in excess of 10 percent for peripheral neuropathy of the right lower extremity.

4.  Entitlement to an initial evaluation excess of 10 percent for peripheral neuropathy of the left lower extremity.

5.  Entitlement to a higher evaluation for peripheral neuropathy of the right lower extremity rated 20 percent disabling from March 31, 2010.

6.  Entitlement to a higher evaluation for peripheral neuropathy of the left lower extremity rated 20 percent disabling from March 31, 2010.

7.  Entitlement to an initial evaluation in excess of 10 percent for peripheral neuropathy of the right upper extremity.

8.  Entitlement to an initial evaluation in excess of 10 percent for peripheral neuropathy of the left upper extremity.

9.  Entitlement to a compensable evaluation for erectile dysfunction.

10.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Johnson, Counsel 


INTRODUCTION

The Veteran served on active duty from November 1964 to November 1968, December 1968 to March 1972, and May 1972 to February 1974.  His service included combat service in the Republic of Vietnam, and his decorations include the Combat Action Ribbon.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

In April 2008, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of this hearing is associated with the claims folder.

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans Claims (Court) held that a TDIU claim is part of a claim for a higher rating when such claim is raised by the record or asserted by the Veteran.  The issue of entitlement to TDIU is raised by the record.  Therefore, this issue is included on appeal, as noted on the title page.

The issues of entitlement to a TDIU and entitlement to service connection for a heart disorder, to include coronary artery disease, are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran has, at worst, Level II hearing in the right ear and Level I hearing in the left ear, which corresponds to a noncompensable rating.

2.  Prior to March 31, 2010, the Veteran's diabetes mellitus type II manifested with the need for restricted diet, insulin and oral hypoglycemic agents, but without the need to avoid strenuous occupational and recreational activities.

3.  From March 31, 2010, diabetes mellitus type II manifested with the need to avoid strenuous activities, but without any episodes of ketoacidosis or hypoglycemia.  

4.  Since May30, 2008, diabetic complications of peripheral neuropathy in the left and right lower extremities were productive of moderate neurologic impairment.

5.  Since the grant of service connection, diabetic complications of peripheral neuropathy in the left and right upper extremities have manifested with no more than mild neurologic impairment.

6.  Erectile dysfunction is manifested by impotency, but without visible deformity of the penis; and the Veteran is currently in receipt of special monthly compensation based on loss of use of a creative organ.


CONCLUSIONS OF LAW

1.  The criteria for a compensable rating for bilateral hearing loss have not been met.  38 U.S.C.A. § 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.321, 4.85, 4.86, Diagnostic Code (DC) 6100 (2010).

2.  Prior to March 31, 2010, the criteria for an evaluation in excess of 20 percent for diabetes mellitus type II have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1-4.7, 4.20, 4.119, DC 7913 (2010).

3.  From March 31, 2010, the criteria for an evaluation in excess of 40 percent for diabetes mellitus type II have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1-4.7, 4.20, 4.119, DC 7913 (2010).

4.  Since May30, 2008, the criteria for an initial evaluation of 20 percent for peripheral neuropathy of the right lower extremity have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1-4.7, 4.124a, DC 8721 (2010).

5.  Since May30, 2008, the criteria for an initial evaluation in of 20 percent for peripheral neuropathy of the left lower extremity have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1- 4.7, 4.124a, DC 8721 (2010).

6.  From March 31, 2010, the criteria for an evaluation in excess of 20 percent for peripheral neuropathy of the right lower extremity have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1- 4.7, 4.124a, DC 8721 (2010).

7.  From March 31, 2010, the criteria for an evaluation in excess of 20 percent for peripheral neuropathy of the left lower extremity have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1- 4.7, 4.124a, DC 8721 (2010).

8.  The criteria for an initial evaluation in excess of 10 percent for peripheral neuropathy of the right upper extremity have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1- 4.7, 4.124a, DC 8716 (2010).

9.  The criteria for an initial evaluation in excess of 10 percent for peripheral neuropathy of the left upper extremity have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1- 4.7, 4.124a, DC 8716 (2010).

10.  The criteria for a compensable evaluation for erectile dysfunction have not been met.  38 U.S.C.A. § 1155, 5107; 38 C.F.R. §§ 3.321(b)(1), 4.115B, DC 7522 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has a duty to provide the Veteran notification of the information and evidence necessary to substantiate the claims submitted, the division of responsibilities in obtaining evidence, and assistance in developing evidence, pursuant to the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The claim for an increased rating for hearing loss arises from a disagreement with the initial disability rating that was assigned following the grant of service connection.  Courts have held that once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  The notice requirements for an increased rating for the service-connected diabetes mellitus disability were accomplished in a letter sent in July 2006 prior to the initial adjudication of the Veteran's claim.  This letter also provided notice of the type of evidence necessary to establish a disability rating or effective date for the claimed disabilities under consideration, pursuant to the recent holding in Dingess/Hartman v. Nicholson, 19 Vet App 473 (2006).  

VA also has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board also finds that all relevant facts have been properly developed, and that all evidence necessary for equitable resolution of the issues has been obtained.  The Veteran's service and VA treatment and Social Security Administration (SSA) records have been obtained and he has been provided with VA examinations in connection with his present claims.  The Veteran has not indicated there are any additional records that VA should seek to obtain on his behalf.  Therefore, the Board concludes that all reasonable efforts were made by VA to obtain evidence necessary to substantiate the Veteran's claims, and no further assistance to develop evidence is required.

The Veteran was also provided with a hearing.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) (2010) requires the Veterans Law Judge (VLJ) who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  In this case, the VLJ fully explained the issue on appeal and sought to identify any pertinent evidence not currently associated with the claims folder that might have been overlooked or was outstanding.  

Here, during the hearing, the VLJ did not note the bases of the prior determinations or the elements that were lacking to substantiate the increased rating claim for hearing loss.  However, the VLJ solicited information from the Veteran so that he was able to clarify his contentions and provide pertinent evidence as to the severity of his hearing loss.  As it relates to the diabetes, the Veteran's representative indicated at the hearing that he had informed the Veteran of the elements necessary to substantiate his claim for a higher rating for the service-connected diabetes.  In addition, the VLJ noted the specific elements necessary for a higher rating and solicited information from the Veteran so that he was able to clarify his contentions and provide pertinent evidence as to the severity of that disability.  The VLJ also specifically sought to identify any pertinent evidence not currently associated with the claims, such as inquiring as to whether SSA records were available.  Moreover, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has identified any prejudice in the conduct of the Board hearing.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).  

Finally, this case was remanded by the Board in February 2009 for additional development, to include obtaining SSA records and VA treatment records from 2007 to the present.  The Veteran was also to be afforded VA examinations.  The directives have been accomplished.  See Stegall v. West, 11 Vet. App. 268 (1998).  

Higher Ratings

Disability ratings are based upon VA's Schedule for Rating Disabilities as set forth in 38 C.F.R. Part 4.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity in civil occupations.  38 U.S.C.A. § 1155.  The disability must be viewed in relation to its history.  38 C.F.R. § 4.1.  A higher evaluation shall be assigned where the disability picture more nearly approximates the criteria for the next higher evaluation.  38 C.F.R. § 4.7.  Where the appeal arises from the initially assigned rating, consideration must be given as to whether staged ratings should be assigned to reflect entitlement to a higher rating at any point during the pendency of the claim.  Fenderson v. West, 12 Vet. App. 119 (1999).  Where entitlement to compensation has already been established and increase in disability rating is at issue, present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Thus, although the Board has thoroughly reviewed all evidence of record, the more critical evidence consists of the evidence generated during the appeal period.  Further, the Board must evaluate the medical evidence of record since the filing of the claim for increased rating and consider the appropriateness of a "staged rating" (i.e., assignment of different ratings for distinct periods of time, based on the facts).  See Hart v. Mansfield, 21 Vet. App. 505 (2007); see also Fenderson v. West, 12 Vet. App. 119 (1999).

A. Bilateral hearing loss

The Veteran seeks entitlement to an initial compensable evaluation for service-connected bilateral hearing loss.

Hearing loss ratings range from noncompensable to 100 percent based on organic impairment of hearing acuity, as measured by controlled speech discrimination tests in conjunction with average hearing thresholds determined by puretone audiometric testing at frequencies of 1000, 2000, 3000 and 4000 cycles per second.  "Puretone threshold average" is the sum of the puretone thresholds at 1000, 2000, 3000 and 4000 Hertz divided by four.  This average is used in all cases (including those in §4.86) to determine the Roman numeral designation for hearing impairment from Table VI or VIa. 38 C.F.R. § 4.85, DC 6100.

The rating schedule establishes eleven auditory acuity levels, designated from Level I for essentially normal hearing acuity, through Level XI for profound deafness.  38 C.F.R. § 4.85.  The horizontal rows in Table VI (in 38 C.F.R. § 4.85) represent nine categories of the percentage of discrimination based on the controlled speech discrimination test.  The vertical columns in Table VI represent nine categories of decibel loss based on the puretone audiometry test.  The Roman numeral designation is located at the point where the percentage of speech discrimination and puretone threshold average intersect.  See 38 C.F.R. §§ 4.85, 4.87.

The regulations also provide that in cases of exceptional hearing loss, i.e. when the puretone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, the Roman numeral designation will be determined for hearing impairment, separately, from either Table VI or Table VIa, whichever results in the higher numeral.  38 C.F.R. § 4.86.  A Roman numeral designation will also be determined from either Table VI or Table VIa, whichever results in the higher numeral, when the puretone threshold is 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz.  That numeral will then be elevated to the next higher Roman numeral.

Service connection for bilateral hearing loss was granted in a February 2007 rating decision.  The RO assigned a noncompensable rating effective March 30, 2006.  

At a VA compensation and pension (C&P) audiology examination in January 2007, pure tone hearing threshold levels at 1000, 2000, 3000, and 4000 Hertz were 35, 30, 60, and 90 decibels on the right; and 30, 30, 50, and 35 decibels on the left.  Puretone averages were 53.75 on the right side and 36.25 on the left side.  Speech discrimination testing was 84 percent in the right ear and 92 percent in the left.  These results correspond to Level II hearing on the right and Level I hearing on the left pursuant to Table VIA.  These results further correspond to a noncompensable evaluation pursuant to Table VII.  An exceptional pattern of hearing impairment under 38 C.F.R. § 4.86 was not shown.

Audiological testing in April 2007 revealed speech discrimination testing was 96 percent in the right ear and 100 percent in the left ear.  Puretone averages and pure tone thresholds, in decibels, were not reported.  

At the Veteran's August 2007 hearing, he testified that his hearing had worsened since he was evaluated in 2007.  He also noted use of hearing aids.

Audiological testing in May 2008 revealed speech discrimination testing was 92 percent in the right ear and 96 percent in the left ear.  Puretone averages and pure tone thresholds, in decibels, were not reported.  

At a VA C&P audiology examination in March 2010, the Veteran reported that his hearing was poor and getting worse.  He stated that his hearing is worst in a crowded restaurant and he cannot hear his wife in that type of environment.  Pure tone hearing threshold levels at 1000, 2000, 3000, and 4000 Hertz were respectively, 45, 50, 65, and 90 decibels on the right; and 40, 40, 55, and 65 decibels on the left.  Puretone averages were 62.5 on the right side and 50 on the left side.  Speech discrimination testing was 96 percent in the right ear and 92 percent in the left ear.  These results correspond to Level II hearing on the right and Level I hearing on the left pursuant to Table VIA.  These results further correspond to a noncompensable evaluation pursuant to Table VII.  An exceptional pattern of hearing impairment under 38 C.F.R. § 4.86 was not shown.

The Board does not discount the difficulties that the Veteran has with his auditory acuity.  However, the Board has no discretion in this matter and must predicate its determination on the basis of the results of the audiology studies of record.  See Lendenmann v. Principi, 3 Vet. App. 345 (1992).  Based on the audiological evaluation, there is no evidence that the Veteran's bilateral hearing loss has approximated the criteria for a compensable evaluation at any time during this appeal.  

B.  Diabetes Mellitus, Type II

According to DC 7913, a rating of 20 percent is assigned for diabetes mellitus requiring insulin and a restricted diet or an oral hypoglycemic agent and a restricted diet.  A higher 40 percent rating requires insulin, a restricted diet, and regulation of activities.  An even higher rating of 60 percent if there is a requirement of insulin, restricted diet, and regulation of activities and episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or visits to a diabetic care provider twice a month plus complications that would not be compensable if separately evaluated.  The highest possible rating of 100 percent is assigned when there is the requirement of more than one daily injection of insulin, a restricted diet, and regulation of activities (avoidance of strenuous occupational and recreational activities) and episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider, plus either progressive loss of weight and strength or complications that would be compensable if separately evaluated.  38 C.F.R. § 4.119, DC 7913.  Note 1 to Code 7913 indicates that noncompensable complications are considered part of the diabetic process.

For the period prior to March 31, 2010, the Veteran's service-connected diabetes mellitus is rated 20 percent disabling.  He seeks a higher rating.  

VA treatment records show that the Veteran used insulin for his diabetes.  He was encouraged to exercise.  A July 2007 treatment record shows the Veteran reported that he was exercising within his limitations and was able to walk 75 yards. Treatment records also show that he also was on a low salt, diabetic diet.  

At a hearing held in April 2008, the Veteran testified that he saw his diabetic health provider every three months for care.  He indicated that he was on insulin and that his doctor told him to try to walk for exercise.  He also reported that he could walk up to 100 yards.  The Veteran also complained of numbness in his upper extremities and lower extremities.  

A September 2008 ophthalmology note indicates that diabetic retinopathy was not present.  

The Board finds that the criteria for the higher 40 percent rating under DC 7913 have not been met at any time for the period prior to March 31, 2010.  The criteria for a higher rating under this diagnostic code are conjunctive not disjunctive, i.e., there must be insulin dependence (or oral hypoglycemia agents) and restricted diet and regulation of activities.  "Regulation of activities" is defined by DC 7913 as the "avoidance of strenuous occupational and recreational activities."  Medical evidence is required to show that occupational and recreational activities have been restricted.  Camacho v. Nicholson, 21 Vet. App. 360 (2007).  The medical evidence of record demonstrates that the Veteran's diabetes mellitus was treated by diet, insulin and oral hypoglycemic agents.  These manifestations meet the criteria for a 20 percent rating.  He is not shown to have been instructed by a physician to avoid strenuous occupational and recreational activities, as required for a higher 40 percent rating.  In fact, to the contrary, VA records show that his diabetic regimen included exercise, controlling his diet, and using insulin and oral hypoglycemic medications.  In light of the foregoing, the evidence is against the assignment of an evaluation higher than 20 percent for the diabetes mellitus under DC 7913 prior to March 31, 2010.  

For the period beginning March 31, 2010, the Veteran's service-connected diabetes mellitus is rated 40 percent disabling.  He seeks a higher rating.  

The Veteran was afforded a VA C&P examination in March 2010.  He reported that he takes one shot of insulin daily.  He also takes Metforamin twice daily.  He denied any hospitalization for low or high sugars.  He stated that if he is consistent with his activities and diet, he does not see rapid fluctuations in his sugars.  He also reported discomfort in his hands and feet due to neuropathy that was diagnosed about two years ago.  The examiner noted that the Veteran was on a restricted diet.  The examiner also noted that if the Veteran attempted to do more than his regular activities he may notice low blood sugars.  Thus, he was restricted in his ability to perform strenuous activities.  The Veteran denied any episodes of ketoacidosis or hypoglycemia any denied any periods of hospitalization for low or high blood sugars.  The examiner further opined that other disorders found on examination, such as hypertension and coronary artery disease, were not complications of the Veteran's service-connected diabetes mellitus.  In addition, there was no evidence of any diabetic retinopathy or other diabetic visual impairment, no kidney disease, and no history of amputation.

Based on the evidence, the Board finds that the criteria for the higher 60 percent rating under DC 7913 have not been met at any time for the period beginning March 31, 2010.  In reaching this conclusion, it is again noted that the criteria for a higher rating under this diagnostic code are conjunctive, not disjunctive.  In other words, in addition to requiring insulin, a restricted diet, and regulation of activities there must also be evidence of episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or visits to a diabetic care provider twice a month.  Here, the March 2010 VA examination report shows that the Veteran has not had any episodes of ketoacidosis or hypoglycemia, nor has he required any hospitalizations during this appeal period.  Hence, the evidence is against the assignment of an evaluation higher than 40 percent for the diabetes mellitus under DC 7913 for the period beginning March 31, 2010.  

C. Peripheral neuropathy, lower extremities

The Veteran's peripheral neuropathy affecting the left and right lower extremities is considered part of the diabetic process under DC 7913, and each extremity is separately rated 10 percent disabling from May 30, 2008, and 20 percent disabling from March 31, 2010.  

Peripheral neuropathy of the right and left lower extremity is rated as analogous to neuralgia of the external popliteal nerve under DC 8721.  See 38 C.F.R. §§ 4.20, 4.124, 4.124a (2010) (providing that when an unlisted condition is encountered it will be permissible to rate under a closely related disease or injury in which not only the functions affected, but the anatomical localization and symptomatology are closely analogous).

Under DC 8721 (neuralgia) a 10 percent evaluation is afforded for mild or moderate incomplete paralysis of the external popliteal nerve.  Severe incomplete paralysis is evaluated as 20 percent disabling.  Complete paralysis is evaluated as 30 percent disabling and involves paralysis, with foot drop and slight droop of first phalanges of all toes, such that the foot cannot dorsiflex, extension (dorsal flexion) of proximal phalanges of toes is lost, abduction of foot is lost, adduction is weakened, and anesthesia covers entire dorsum of foot and toes will be rated as 40 percent disabling.

Words such as "moderate," "moderately severe," and "severe" are not defined in the Rating Schedule.  

VA treatment records include a report from an EMG conducted in May 2008 for the Veteran's complaint of numbness and pain in his feet that had progressively worsened over the past two years.  The EMG demonstrated decreased sensation to monofilament and vibratory testing in both feet and decreased ankle reflexes bilaterally.  No focal abnormalities were appreciated.  The summary report indicated electrodiagnostic evidence of a moderate, chronic, sensorimotor polyneuropathy in the distal lower extremities with minimal ongoing motor denervation in the foot intrinsic muscles.

A December 2008 VA treatment note shows that the Veteran reported symptoms of numbness and tingling in his feet (the right worse than the left) from his toes into the ball of the foot.  When on his feet, he will develop numbness that progresses up the legs.  He also reported cramping in his ankles with walking.  Objectively, there was no edema.  Pedal pulses were palpable.  Monofilament was 1/5 on the right and 3/5 on the left.  Vibratory sense was decreased but there were no lesions.  The diagnosis was diabetic neuropathy. 

An April 2009 note reflects that protective sensation was normal in the left foot but absent on right.  Another treatment note shows that he complained of bilateral leg myalgias for three months duration.  He had slight weakness in his legs and reported that he had fallen that morning while getting out of bed; however, he was able to ambulate around the clinic without any problems.  The assessment was that his myalgias were possibly related to his statin medication.  In November 2009, the Veteran reported he had decreased sensation in both feet as well as beginning symptoms of pain and numbness in the left foot, like the right one.  A December 2009 treatment note shows the Veteran reported that the pain in his left foot had become more severe.  He also had developed right hip pain.  He reported that his medication helped some.  On physical examination, there was decreased light touch sensation in a stocking glove distribution.  There were absent ankle reflexes but reflexes were present at the knees.  The assessment was that there had not been significant change in his symptoms since the last EMG.  Further, the right hip pain and decreased range of motion was attributed to osteoarthritis.  

Based upon the evidence, the Board finds that the peripheral neuropathy affecting each lower extremity was consistent with moderate incomplete paralysis.  The Veteran's subjective complaints of pain, tingling, and numbness indicate mostly sensory symptoms.  These subjective complaints, coupled with the objective findings of only decreased (but not absent) vibratory and light touch in the feet and absent ankle reflexes (without significantly impaired gait or function), and the electordiagnostic evidence that revealed moderate chronic neuropathy, reflect a level of severity that is moderate.  Moderate incomplete paralysis is rated as 20 percent disabling, and therefore, 20 percent ratings for each lower extremity are appropriate.  Higher ratings is not warranted for either extremity as the objective clinical findings relative to his peripheral neuropathy do not reflect more serious neurologic impairment, such as loss of function, decrease in position sense, atrophy, foot drop, or significant muscle or motor weakness.

In a June 2010 rating decision, the RO increased the evaluation for the peripheral neuropathy of the left and right lower extremities to 20 percent disabling, effective March 31, 2010.  

During a VA examination for his diabetes mellitus in March 2010, a VA examiner indicated that the Veteran had paresthesias extending to below the knees down bilaterally.  The Veteran reported that he had no sensation in the soles of both feet.  The Veteran also reported that after 30 minutes of driving he has increasing stiffness in the knees and discomfort in his feet.  The discomfort in his feet causes his chores to take longer.  On physical examination, deep tendon reflexes were 2+ in the patellar (L3-L4) and 1+ in the Achilles (S1).  Babinski sign was negative (i.e. normal) bilaterally.  Both lower extremities were normal in terms of color and temperature and there were no trophic changes or ulcers.  The dorsalis pedis and posterior tibial pulses were normal.

The Veteran was afforded a VA peripheral neuropathy examination in March 2010.  He reported constant discomfort and numbness in his feet since 2006.  He stated that he was unable to tell position sense with regard to his feet.  On motor examination, there was 5/5 muscle strength in the hips and knees and 4/5 strength in both feet.  Sensory function tests in both lower extremities revealed decreased light touch, position sense, and pain sensation.  Vibration was absent.  The location of these abnormalities included both feet and legs up to mid-thigh.  The affected nerve was the popliteal nerve.  Left and right knee reflexes were 2+ and ankle reflexes were 1+.  Plantarflexion was normal in both feet.  No muscle atrophy, abnormal muscle tone or bulk, tics or tremors were present.  Gait and balance were not normal, as the Veteran had some atalgia present necessitating braces on the knees and ankles; however, the examiner indicated that was due to degenerative arthritis.  

Based upon the evidence, the Board finds that the peripheral neuropathy affecting each lower extremity is consistent with no more than moderate incomplete paralysis.  The Veteran's subjective complaints of numbness and discomfort, with worsening on prolonged driving, reflect a moderate degree of impairment.  His subjective complaints, coupled with the objective findings, do not reflect severe impairment.  The Board notes that there is clinical confirmation of absent ankle reflexes and absent vibration.  However, although the Veteran also subjectively reports a lack of position sense in both feet, all objective tests revealed only decreased- but not absent- position sense, light touch, and pain sensation.  Also, each lower extremity is normal in physical appearance and the dorsalis pedis and posterior tibial pulses are normal.  Muscle strength is normal in the bilateral hips and nearly normal at 4/5 in the bilateral feet.  There is no atrophy or other muscle abnormality shown.  In the absence of more severe impairment, the Board finds that criteria for a higher rating of 40 percent are not met as it relates to the left and right lower extremities.

D. Peripheral neuropathy, Upper extremities 

The Veteran's peripheral neuropathy affecting the left and right upper extremities is considered part of the diabetic process under DC 7913.  Each extremity has been separate rated as 10 percent disabling from March 31, 2010, analogous to neuralgia of the ulnar nerve under DC 8716.  See 38 C.F.R. § 4.124a, DC 8716 (2010).

Disabilities of the ulnar nerve are rated under the criteria of 38 C.F.R. § 4.124a (Diseases of the Peripheral Nerves), DC 8516 (complete or incomplete paralysis), DC 8616 (neuritis) and DC 8716 (neuralgia).  The rating criteria for all these DCs are as follows.  A rating of 10 percent is awarded for mild incomplete paralysis of the minor or major extremity.  A 20 percent rating is awarded for moderate incomplete paralysis of the minor extremity and 30 percent is awarded for the major extremity.  A 30 percent rating is awarded for severe incomplete paralysis of the minor extremity and 40 percent is awarded for the major extremity.  A rating of 50 percent is awarded for complete paralysis of the ulnar nerve in the minor extremity (with "griffin claw" deformity due to flexor contraction of the ring and little fingers, atrophy very marked in dorsal interspace and thenar and hypothenar eminences; loss of extension of ring and little fingers; cannot spread the fingers or reverse; cannot adduct the thumb; flexion of wrist weakened) and 60 percent is awarded for the major extremity. 

Words such as "moderate," "moderately severe," and "severe" are not defined in the Rating Schedule.  

During a March 2010 VA examination for diabetes mellitus, the Veteran reported decreased sensation on the forefinger and thumb of his left hand and some decreased sensation on the right hand.  On physical examination, deep tendon reflexes in the biceps (C5-C6), the brachioradialis (C5-C6), and triceps (6-C8) were 2+ bilaterally.  Both upper extremities were normal in terms of color and temperature and there were no trophic changes or ulcers.  On the right side, the radial pulse was normal; it was decreased on the left.

The Veteran also underwent a VA peripheral neuropathy examination in March 2010.  He reported a gradual onset of numbness in his hands about 4 years prior.  The discomfort was constant.  Neurotonin helps minimally.  The paresthesias and dysesthesia presented with numbness in the hands.  On motor examination, there was 5/5 muscle strength in both upper extremities.  Sensory function tests in both upper extremities were decreased to light touch and pain.  Vibration and position sense were normal.  The location of these abnormalities included both hands and both forearms to the mid-arm.  The affected nerves were the radial and ulnar branches.  Left and right biceps, triceps and brachioradialis reflexes were 2+.  No muscle atrophy, abnormal muscle tone or bulk, tics or tremors were present.  

Based upon the evidence, the Board finds that the initial assignment of a 10 percent rating for each upper extremity is proper.  The Veteran's subjective complaints of decreased sensation and numbness in his bilateral upper extremities, coupled with the objective findings of only decreased, but not absent sensation, as well as normal muscle function, physical appearance, and temperature are indicative of no more than mild neurologic impairment.  In addition, although there is evidence of decreased sensation to light touch and pain, the evidence does not reflect a moderate degree of functional impairment from peripheral neuropathy, in either upper extremity.  In the absence of more severe neurologic impairment, the criteria for higher ratings are not met as it relates to either the left and right upper extremity.

E. Erectile dysfunction 

The Veteran's erectile dysfunction is considered part of the diabetic process under DC 7913, and rated as noncompensably disabling.  A compensable rating is desired.  

Erectile dysfunction is rated analogously under Diagnostic Code 7522 for "deformity of the penis with loss of erectile power."  38 C.F.R. § 4.115b, Diagnostic Code 7522.  A 20 percent evaluation is the only rating assignable under this diagnostic code.  In order to be assigned a 20 percent evaluation, two distinct elements are required: the Veteran must have a penile deformity and there must be evidence of loss of erectile power.  Id.  In every instance where the schedule does not provide a compensable evaluation for a diagnostic code, a noncompensable evaluation will be assigned when the requirements for a compensable evaluation are not met.  38 C.F.R. § 4.31.  

At a March 2010 VA examination, the Veteran reported erectile dysfunction.  He denied any treatment of this condition.  No deformity of the genitals was noted following the physical examination.  

The evidence does not indicate, nor does the Veteran contend, that he has any deformity of the penis.  While there is evidence of loss of erectile power, without evidence of deformity of the penis, there is no basis for the assignment of a compensable evaluation for erectile dysfunction.  The weight of the evidence is against the claim and a compensable schedular rating for erectile dysfunction is not warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.7, 4.21 (2010).

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a Veteran is entitled to an extra-schedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extra-schedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).

Here, the Board finds that the rating criteria contemplate the Veteran's hearing loss and diabetes mellitus and the related diabetic complications for all periods during the pendency of this appeal.  The hearing loss disability is productive of decreased hearing acuity.  The diabetes mellitus disability causes a need for restrictions in diet and physical activities as well a need for insulin and oral medications.  The diabetic complication of erectile dysfunction is manifested with loss of erectile power, but without any penile deformity.  The diabetic complication of peripheral neuropathy in the upper and lower extremities manifests with decreased sensation, vibratory and light touch sense, and normal muscle function, physical appearance, and temperatures.  All of these manifestations are contemplated in the respective rating criteria applicable to each condition.  The rating criteria are therefore adequate to evaluate the Veteran's disabilities and referral for consideration of extraschedular ratings is not warranted.

ORDER

An initial compensable rating for bilateral hearing loss is denied.

For the period prior to March 31, 2010, an evaluation for diabetes mellitus type II in excess of 20 percent is denied.

For the period beginning March 31, 2010, an evaluation for diabetes mellitus type II in excess of 40 percent is denied.

Subject to the law and regulations governing payment of monetary benefits, effective May 30, 2008, an initial evaluation of 20 percent for peripheral neuropathy of the right lower extremity is granted.

Subject to the law and regulations governing payment of monetary benefits, effective May 30, 2008, an initial evaluation of 20 percent for peripheral neuropathy of the left lower extremity is granted.

For the period beginning March 31, 2010, an evaluation in excess of 20 percent for peripheral neuropathy of the right lower extremity is denied.

For the period beginning March 31, 2010, an evaluation in excess of 20 percent for peripheral neuropathy of the left lower extremity is denied.

An initial evaluation in excess of 10 percent for peripheral neuropathy of the right upper extremity is denied.

An initial evaluation in excess of 10 percent for peripheral neuropathy of the left upper extremity is denied.

A compensable evaluation for erectile dysfunction is denied.


REMAND

As noted in the introduction, a claim for TDIU has been raised in light of Rice v. Shinseki, 22 Vet. App. 447 (2009).  A TDIU may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.34l, 4.16(a).  In exceptional circumstances, where the veteran does not meet the aforementioned percentage requirements, a total rating may nonetheless be assigned upon a showing that the individual is unable to obtain or retain substantially gainful employment.  38 C.F.R. § 4.16(b).  Here, the Veteran's combined schedular evaluation meets the schedular requirements for assignment of a TDIU; however, the RO has not adjudicated this issue in the first instance.  Therefore, the claim is remanded for such action.

The Board further observes that a claim for service connection for a heart disorder, to include coronary artery disease, has been raised by the record.  The evidence shows that the Veteran served during the Vietnam era.  Therefore, he may be eligible for service connection for his currently nonservice-connected heart disorder.  See Diseases Associated With Exposure to Certain Herbicide Agents (Hairy Cell Leukemia and Other Chronic B Cell Leukemias, Parkinson's Disease and Ischemic Heart Disease), 75 Fed. Reg. 14,391 (Mar. 25, 2010) (to be codified at 38 C.F.R. pt. 3).  Accordingly, this inferred issue is remanded to the RO for appropriate disposition.  

The outcome of the heart disability claim may have an impact on the Veteran's pending claim for TDIU.  Indeed, in an April 2010 VA examination report, an examiner noted that the Veteran retired from his former employment due to a heart condition.  Therefore, that issue is inextricably intertwined with that of entitlement to TDIU.  See Henderson v. West, 12 Vet. App. 11, 20 (1998); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both issues have been considered).  Thus, as these issues must be considered together, a decision by the Board on the claim for a TDIU would, at this point, be premature.

In addition, the Board notes that the United States Court of Appeals for Veterans Claims (Court) has recently noted that VA has a "well-established" duty to maximize a claimant's benefits.  See Buie v. Shinseki, 24 Vet. App. 242, 250 (2011); AB v. Brown, 6 Vet. App. 35, 38 (1993); see also Bradley v. Peake, 22 Vet. App. 280 (2008).  This duty to maximize benefits requires VA to assess all of a claimant's disabilities to determine whether any combination of disabilities establishes entitlement special monthly compensation (SMC) under 38 U.S.C.A § 1114.  See Bradley, 22 Vet. App. 280, 294 (2008) (finding that SMC "benefits are to be accorded when a Veteran becomes eligible without need for a separate claim").  

SMC is payable at the housebound rate where the Veteran has a single service-connected disability rated as 100 percent and, in addition: (1) has a service-connected disability or disabilities independently ratable at 60 percent, separate and distinct from the 100 percent service-connected disability, and involving different anatomical segments or bodily systems, or (2) is permanently housebound by reason of service-connected disability or disabilities.  38 U.S.C.A. § 1114(s); 38 C.F.R. § 3.350(i).  

Subsection 1114(s) requires that a disabled Veteran whose disability level is determined by the ratings schedule must have at least one disability that is rated at 100 percent in order to qualify for the special monthly compensation provided by that statute.  The Court declared, however, if a Veteran were awarded a TDIU based on multiple underlying disabilities and then later receives a schedular disability rating for a single, separate disability that would, by itself, create the basis for an award of a TDIU, that the order of the awards was not relevant to the inquiry as to whether any of the disabilities alone would render the Veteran unemployable and thus entitled to a TDIU rating based on that condition alone.  Buie v. Shinseki, 24 Vet. App. 242, 250 (2010).

Here, service connection is currently in effect for diabetes mellitus rated at 40 percent.  Service connection is also in effect for peripheral neuropathy left lower extremity rated at 20 percent, peripheral neuropathy right lower extremity rated at 20 percent, peripheral neuropathy left upper extremity rated at 10 percent, and peripheral neuropathy right upper extremity rated at 10 percent.  Because of the common etiology of his diabetes disability and his bilateral upper and lower extremity impairment, the combined evaluation of the Veteran's diabetes disability is 70 percent and pursuant to 38 C.F.R. § 4.16(a), the Veteran meets the schedular criteria.  Accordingly, VA must consider whether the award of TDIU is warranted for his diabetes disability alone, and if appropriate, service-connected disabilities including his diabetes (as noted above, the Veteran currently has a claim of service connection pending for a heart disability).  Buie.  Moreover, as with the claim for TDIU, an award of service connection for the claimed heart disability could affect entitlement to TDIU and SMC.  As such, these issues are inextricably intertwined and adjudication of the SMC claim also must be deferred pending adjudication of the pending service connection claim.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).   

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran notice of the criteria necessary to substantiate a TDIU claim.  Also, send the Veteran notice of the criteria necessary to substantiate a service connection claim for a heart disorder, to include as secondary to herbicide exposure.

2.  Ask the Veteran to identify all health care providers that have treated him for his service-connected disabilities, and invite him to submit medical and hospitalization records, medical statements, and any other lay or medical evidence showing evidence of his unemployability.

3.  Adjudicate the inferred claim of entitlement to service connection for a heart disorder, to include coronary artery disease, after providing the Veteran with a VA examination to determine the nature, onset and etiology of any current heart disability present.  The claims folder must be made available and reviewed by the examiner.  The examiner should diagnose all heart disabilities found to be present and opine as to whether it is at least as likely as not that any heart disability found present is causally related to service, to include as secondary to herbicide exposure; or was caused or aggravated by any of his service-connected disabilities.  

All findings, along with a fully articulated medical rationale for all opinions expressed should be set forth in the examination report.  

4.  Afford the Veteran an appropriate VA examination to determine whether he is able to work due to his service-connected disabilities.  

The examiner is asked to opine as to whether, without regard to the Veteran's age or the impact of any nonservice-connected disabilities, it is at least as likely as not that his diabetes mellitus and the manifestations of that disease, i.e., his peripheral neuropathy of his upper extremities and lower extremities and erectile dysfunction, render him unable to secure or follow a substantially gainful occupation.  

The examiner is also asked to opine as to whether, without regard to the Veteran's age or the impact of any nonservice-connected disabilities, it is at least as likely as not that his service-connected disabilities, either alone or in the aggregate, render him unable to secure or follow a substantially gainful occupation.  The examiner should include the impact of the Veteran's heart disability if service connection is warranted for that condition.

If the Veteran's service-connected disabilities do not cumulatively render him unemployable, the examiner should suggest the type or types of employment in which the Veteran would be capable of engaging with his current service-connected disabilities, given his current skill set and educational background.

All findings, along with a fully articulated medical rationale for all opinions expressed should be set forth in the examination report.  

5.  Adjudicate the Veteran's heart disability claim and the issue of entitlement to TDIU.  In readjudicating this claim, in light of the Court's decisions in Buie v. Shinseki, 24 Vet. App. 242, 251 (2011) and Bradley v. Peake, 22 Vet. App. 280, 293 (2008) that require VA to maximize a Veteran's benefits, the RO must also adjudicate the issue of entitlement to SMC at the housebound rate pursuant to 38 U.S.C.A. § 1114(s)(1) (West 2002).  If any benefit sought remains denied the Veteran should be issued a SSOC that addresses actions taken since the issuance of the last SSOC and given the opportunity to respond.  The case should then be returned to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


